DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 5, 8, 10-11, 19-21 and 45-46, drawn to a method of altering a target sequence of a target nucleic acid molecule, the method comprising contacting the target nucleic acid molecule with: a. a cas9 nuclease; b. at least one inhibitor of non-homologous end joining (NHEJ) selected from the group consisting of: an inhibitor of Ku70; an inhibitor of Ku80; and an inhibitor of 53BP1; c. at least one agonist of homology-directed repair (HDR) selected from an agonist of RAD52 or an agonist of RAD51; and d. a template nucleic acid.
Group II, claim(s) 49, drawn to a composition comprising: a) at least one inhibitor of non-homologous end joining (NHEJ); and/or b) at least one agonist of homology-directed repair (HDR).
Group III, claim(s) 70, drawn to a method of altering a target sequence of a target nucleic acid molecule, the method comprising contacting the target nucleic acid molecule with: a. a Cas9 nuclease; b. a guide RNA (gRNA) that can hybridize to a portion of the target nucleic acid molecule; and c. a template nucleic acid; wherein the ratio of the Cas9 nuclease:gRNA is 1:4 or greater.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(i) an inhibitor of: Ku70; an inhibitor of Ku80; and an inhibitor of 53BP1; 
(ii) an agonist of Rad52 or Rad51. 
Applicant is required, in reply to this action, to elect a single species: one species from (i) AND one species from (ii), to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claim(s) are generic.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature.
	Group I requires a Cas9 nuclease, at least one inhibitor of NHEJ, one agonist of HDR and a template nucleic acid.  This technical feature is not required by Group II which merely requires at minimum an agonist of HDR. 
	In addition, the technical feature of Group I is not required by the technical feature of Group III which requires a CAs9 nucelase, gRNA and template nucleic acid, wherein Cas9:gRNA have a specific ration.  However, Group I requires no gRNA.  Similarly, Group III requires no inhibitors or agonists.  
	Finally, Group II and III do not share a corresponding technical feature because Group II merely requires at minimum an agonist of HDR and Group III requires no such feature. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        04 February 2021